Case 9:18-cv-80176-BB Document 542-1 Entered on FLSD Docket 05/29/2020 Page 1 of 2




                              EXHIBIT 1
Case 9:18-cv-80176-BB Document 542-1 Entered on FLSD Docket 05/29/2020 Page 2 of 2




                                           Exhibit 1
                                 Dr. Wright’s List of Redactions

   ECF No. 512 - Plaintiffs’ Omnibus Sanctions Motion
   Document                       Defendant’s Redaction            Redacted Information
   Motion                         No redactions
   ECF No. 512-1 – Exhibit 1      Page 5                           Dr. Wright’s ex-wife’s date
                                                                   of birth, home address, and
                                                                   telephone numbers
   ECF No. 512-2 – Exhibit 2        No redactions
   ECF No. 512-3 – Exhibit 3        No redactions
   ECF No. 512-4 – Exhibit 4        No redactions
   ECF No. 512-5 – Exhibit 5        No redactions
   ECF No. 512-6 – Exhibit 6        No redactions
   ECF No. 512-7 – Exhibit 7        Sealed                         Dr. Wright’s private financial
                                                                   information
   ECF No. 512-8 – Exhibit 8        No redactions
   ECF No. 512-9 – Exhibit 9        Pages 3, 4                     Dr. Wright’s private financial
                                                                   information
   ECF No. 512-10 – Exhibit 10      No redactions
   ECF No. 512-11 – Exhibit 11      No redactions
   ECF No. 512-12 – Exhibit 12      No redactions
   ECF No. 512-13 – Exhibit 13      No redactions
   ECF No. 512-14 – Exhibit 14      Pages 3, 5–10, 12–25, 27,      Portions of Dr. Wright’s
                                    28, 30, 31                     family trust document
   ECF No. 512-15 – Exhibit 15      No redactions
   ECF No. 512-16 – Exhibit 16      Page 2                         Dr. Wright’s wife’s current
                                                                   email address
   ECF No. 512-17 – Exhibit 17      No redactions
